Citation Nr: 0314355	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-05 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for a left leg/ankle 
condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  Hereinafter known collectively as VCAA.

In January 2003, the Board ordered additional development.  
The Board has received the requested development.  The 
Board's ability to develop and cure defects has been limited.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should review the claims 
folder to ensure that all of the 
foregoing requested development has been 
completed.

3.  Thereafter, the RO should adjudicate 
the issue of an increased evaluation for 
a left leg/ankle condition taking into 
consideration the additional evidence 
recently received by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

